     Case 2:18-cv-02023-GMN-BNW Document 29 Filed 05/28/19 Page 1 of 3




 1    WRIGHT, FINLAY & ZAK, LLP
      Matthew S. Carter, Esq.
 2    Nevada Bar No. 9524
 3    Lindsay D. Robbins, Esq.
      Nevada Bar No. 13474
 4    7785 W. Sahara Ave., Suite 200
      Las Vegas, NV 89117
 5    (702) 475-7964; Fax: (702) 946-1345
 6    lrobbins@wrightlegal.net
      Attorney for Plaintiff Wilmington Trust, National Association, not in its individual capacity but
 7    as Trustee of ARLP Securitization Trust, Series 2014-2
 8                                     UNITED STATES DISTRICT COURT
 9                                           DISTRICT OF NEVADA
10
11    WILMINGTON TRUST, NATIONAL                          Case No.: 2:18-cv-02023-GMN-BNW
      ASSOCIATION, NOT IN INDIVIDUAL
12    CAPACITY BUT AS TRUSTEE OF ARLP                     STIPULATION AND ORDER TO
13    SECURITIZATION TRUST, SERIES 2014-2,                EXTEND TIME TO RESPOND TO
      a Federal Savings Bank,                             DEFENDANT’S EMERGENCY MOTION
14                                                        FOR LEAVE TO FILE SUPPLEMENTAL
                                Plaintiff,                BRIEF [ECF NO. 28]
15               vs.
16                                                        [FIRST REQUEST]
      COMMONWEALTH LAND TITLE
17    INSURANCE COMPANY,

18                             Defendant.
19
20               Plaintiff Wilmington Trust, National Association, not in its individual capacity but as

21    Trustee of ARLP Securitization Trust, Series 2014-2 (“Wilmington”), and Defendant
22    Commonwealth Land Title Insurance Company (“Commonwealth”), by and through their
23
      respective attorneys of records, hereby stipulates and agrees as follows.
24
                 1. On May 14, 2019, Commonwealth filed an Emergency Motion for Leave to File
25
26                     Supplemental Brief in Support of Defendant Commonwealth Land Title Insurance

27                     Company’s Motion to Dismiss Plaintiff’s Complaint; Declaration of Sophia S. Lau
28                     [ECF No. 28] (“Motion”);


                                                    Page 1 of 3
      265039.1
     Case 2:18-cv-02023-GMN-BNW Document 29 Filed 05/28/19 Page 2 of 3



                 2. Deutsche Bank’s response to Commonwealth’s Motion is due May 28, 2019;
 1
 2               3. Deutsche Bank’s counsel is requesting an additional three (3) days to file its response

 3                  to Commonwealth’s Motion, and thus requests up to May 31, 2019, to file its
 4
                    response;
 5
                 4. This extension is requested to allow Counsel for Deutsche Bank additional time to
 6
 7                  review and respond to the points and authorities cited to in Commonwealth’s Motion.

 8               5. Counsel for Commonwealth does not oppose this extension;
 9               6. This is the first request for an extension which is made in good faith and not for
10
                    purposes of delay.
11
                 IT IS SO STIPULATED.
12
13
      DATED this 28th day of May, 2019.                  DATED this 28th day of May, 2019.
14
      WRIGHT, FINLAY & ZAK, LLP                          EARLY SULLIVAN WRIGHT GIZER &
15                                                       McRAE LLP
16
      /s/ Lindsay D. Robbins                             /s/ Sophia S. Lau
17    Lindsay D. Robbins, Esq.                           Sophia S. Lau, Esq.
      Nevada Bar No. 13474                               Nevada Bar No. 13365
18    7785 W. Sahara Ave., Suite 200                     601 South Seventh Street, 2nd Floor
19    Las Vegas, NV 89117                                Las Vegas, Nevada 89101
      Attorney for Plaintiff Wilmington                  Attorneys for Defendant, Commonwealth Land
20    Trust, National Association,                       Title Insurance Company
      not in its individual capacity but as
21    Trustee of ARLP Securitization Trust,
22    Series 2014-2

23                                                                 Case No.: 2:18-cv-02023-GMN-BNW
24
                                                     ORDER
25
                 IT IS SO ORDERED.
26
                                June
27                5 day of May, 2019.
      Dated this ____                                 ________________________________________
28                                                    Gloria M. Navarro, Chief Judge
                                                      UNITED STATES DISTRICT COURT JUDGE


                                                    Page 2 of 3
      265039.1
     Case 2:18-cv-02023-GMN-BNW Document 29 Filed 05/28/19 Page 3 of 3




 1    Respectfully submitted by:
 2    WRIGHT, FINLAY & ZAK, LLP
 3
      /s/ Lindsay D. Robbins_____________
 4
      Lindsay D. Robbins, Esq.
 5    Nevada Bar No. 13474
      7785 W. Sahara Ave., Suite 200
 6    Las Vegas, NV 89117
      Attorney for Plaintiff Wilmington
 7
      Trust, National Association,
 8    not in its individual capacity but as
      Trustee of ARLP Securitization Trust,
 9    Series 2014-2
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              Page 3 of 3
      265039.1
